Title: Enclosure: John Ostrander, Junior, to Stephen Van Rensselaer [7 December 1791]
From: Ostrander, John, Jr.
To: Van Rensselaer, Stephen


Memorandum for Stephen Van Rensselaer Esquire
John Ostrander Late Leiutanant in Colo James Livingstons Regement of foot in the Service of the united states resigned the fourteenth day of april 1779 three months full pay due besides depreciation begs to know from the Secretary of The Treasury if any provission has been made by Congress for the payment of Arrearages of this kind, and if there has what Vouchers are necessary to procure the same.
Several Officers of the same Regt. Join in the request (To Witt) Timothy Hughes Capt Peter Ristan William Wallis Leiuts. and Wm Gates Ensign.

Obtaining will Sir Oblige  your most obedient and very Humble Servent

John Ostrander Jnr
To Stephen Van Rensselaer Esqr

